FILED
                             NOT FOR PUBLICATION                            JUN 29 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA GUADALUPE ROJAS DE                         No. 09-73792
GALLARDO,
                                                 Agency No. A047-253-142
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Maria Guadalupe Rojas De Gallardo, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reconsider, and review de

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo claims of due process violations. Mohammed v. Gonzales, 400 F.3d 785,

791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion in denying Rojas De Gallardo’s motion

to reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision dismissing her appeal. See 8 C.F.R. § 1003.2(b)(1); Socop-

Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      We agree with the BIA that Rojas De Gallardo’s ineffective assistance of

counsel claim against her former counsel is unavailing because she failed to

establish prejudice. See Mohammed, 400 F.3d at 793.

      We lack jurisdiction to review Rojas De Gallardo’s ineffective assistance of

counsel claim against her current counsel because she failed to raise that issue

before the agency. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (this

court lacks jurisdiction to review contentions not raised before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    09-73792